Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Response to Amendment
	Upon consideration of the amended Claim 1, as well as the Applicant’s arguments presented in both the Remarks and the interview conducted 12/03/2021, the rejections to Claim 1 under 35 U.S.C. 112(a) and 112(b) are hereby withdrawn. However, the amended claim language has introduced new 112(b) rejections, which are discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “the open space of the first crimp die and…the second crimp die are configured to cooperatively provide an uncompressed annular area” is unclear. What is meant by “provide an uncompressed annular area”? Based on the wording of the claim this could mean either that the annular area of the dies with the open spaces is uncompressed, or the open spaces create an annular area where no compression is occurring (i.e. of the workpiece). Based on the discussion during the interview held 12/03/2021, this limitation will be interpreted as the latter.
Regarding Claim 21, the scope of the limitation “the open space of the first crimp die…and the second crimp die cooperatively form a pressure relief between the first and second curved contact surfaces…when cooperatively engaged” is unclear. Claim 1, from which Claim 21 depends, recites that the open spaces cooperatively provide an uncompressed annular area between the curved contact surfaces when cooperatively engaged; is this limitation meant to further limit the uncompressed annular area, or is the pressure relief meant to be a different feature?
Claims 2-10 are rejected by virtue of their dependence upon Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens (US 5,768,935).
Regarding Claim 1, Owens discloses (Figures 4-6) a crimping tool for crimping a metallic crimp ring (ferrule 91, column 2 lines 16-17), the crimping tool comprising: a first crimp die (second crimper assembly 20) having a first curved contact surface (semicircular portion 54 of first crimper blade 24) and a second curved contact surface (semicircular portion 54 of third crimper blade 26), and a trench extending between the first curved contact surface and the second curved contact surface to define an open space therebetween (see Annotated Figure 5 below); and a second crimp die (first crimper assembly 10) cooperatively engageable with the first crimp die having a first curved contact surface (semicircular portion 54 of first crimper blade 14) and a second curved contact surface (semicircular portion 54 of third crimper blade 16), and a trench extending between the first curved contact surface and the second curved contact surface to define an open space therebetween (see Annotated Figure 5 below), wherein the open space of the first crimp die and the open space of the second crimp die are configured to cooperatively provide an uncompressed annular area in between the first and second curved contact surfaces of the first and second crimp die when cooperatively engaged (see Figures 5 and 8, the ferrule 91 is not compressed at all in the open spaces).

    PNG
    media_image1.png
    495
    826
    media_image1.png
    Greyscale

Owens Annotated Figure 5
Regarding Claim 2, Owens discloses (Figure 5) the first curved contact surface and the second curved contact surface (semicircular portions 54 of first and third crimper blades 24/26) of the first crimp die (second crimper assembly 20) are spaced at a specific distance for contacting a first outer portion and a second outer portion (see Annotated Figure 3 below) of the metallic crimp ring (ferrule 91; column 5 line 64 - column 6 line 1: the semicircular portions of the crimper blades form recesses 98 on the ferrule, which are adjacent to the first and second outer portions, thus the semicircular portions 54 of first and third crimper blades 24/26 must be spaced at a specific distance at which this can be done).

    PNG
    media_image2.png
    212
    525
    media_image2.png
    Greyscale

Owens Annotated Figure 3
Regarding Claim 3, Owens discloses (Figure 5) the first curved contact surface and the second curved contact surface (semicircular portions 54 of first and third crimper blades 14/16) of the second crimp die (first crimper assembly 10) are spaced at a sufficient distance for contacting a first outer portion and a second outer portion (see Annotated Figure 3 above) of the metallic crimp ring (ferrule 91; column 5 line 64 - column 6 line 1: the semicircular portions of the crimper blades form recesses 98 on the ferrule, which are adjacent to the first and second outer portions, thus the semicircular portions 54 of first and third crimper blades 14/16 must be spaced at a sufficient distance at which this can be done).
Regarding Claim 4, Owens discloses (Figures 5-6) the first crimp die (second crimper assembly 20) further includes slots (see Annotated Figure 5 above) adjacent to the first curved contact surface and the second curved contact surface (semicircular portions 54 of first and third crimper blades 24/26) of the first crimp die, and the second crimp die (first crimper assembly 10) further includes guide fingers (angled portions 56 and ends 59 on crimper blades 14/15/16), wherein the guide fingers of the second crimp die insert within the slots when the second crimp die is cooperatively engaged with the first crimp die (see Annotated Figure 5 above).
Regarding Claim 5, Owens discloses (Figure 5) the curved contact surfaces (semicircular portions 54 of crimping blades 24/26 and 14/16) of the first crimp die (second crimper assembly 20) and the second crimp die (first crimper assembly 10) are configured to crimp outer portions (see Annotated Figure 3 above) of the metallic crimp ring (ferrule 91) placed between the first crimp die and the second crimp die when the second crimp die is cooperatively engaged with the first crimp die (column 5 lines 54-59).
Regarding Claim 6, Owens discloses (Figures 5-6) the first crimp die (second crimper assembly 20) further includes guide fingers (angled portions 56 and ends 59 of second crimper blade 25) in between the first curved contact surface and the second curved contact surface (semicircular portions 54 of first and third crimper blades 24/26), the guide fingers configured to insert into the trench of the second crimp die (first crimper assembly 10) when the second crimp die is cooperatively engaged with the first crimp die (see Annotated Figure 5 above).
Regarding Claim 7, Owens discloses (Figure 10) a press (assembly of drive means 94, support base 85, and detent flange 96) for cooperatively engaging the first crimp die and the second crimp die (second and first crimper assemblies 20/10) to crimp the metallic crimp ring (ferrule 91; column 5 lines 50-59).
Regarding Claim 8, Owens discloses (Figure 10) the first crimp die (second crimper assembly 20) and the second crimp die (first crimper assembly 10) are operable to attach an end portion of a non-metallic flexible tube (hose 92) to a fitting (ferrule 91; column 2 lines 12-17).
Regarding Claim 9, Owens discloses (Figure 6) the curved contact surfaces (semicircular portions 54) of the first crimp die (second crimper assembly 20) and the second crimp die (first crimper assembly 10) each form a semi-circle.
Regarding Claim 10, Owens discloses (Figure 5) at least one of the trench of the first crimp die (second crimper assembly 20) or the trench of the second crimp die (first crimper assembly 10) is a radial trench (see Annotated Figure 5 above; the trenches of both crimper assemblies extend in the radial direction, thus they are radial trenches).
Regarding Claim 21, Owens discloses (Figure 5) the open space of the first crimp die and the open space of the second crimp die (see Annotated Figure 5 above) cooperatively form a pressure relief between the first and second curved contact surfaces (semicircular portions 54 of first and third crimper blades 24/26 and 14/16) of the first and second crimp die (second and first crimper assemblies 20/10) when cooperatively engaged. Examiner note: the area of the ferrule 91 corresponding to the open spaces is not compressed (see also Figure 8), thus a pressure relief is inherently formed in this area because no pressure is being applied.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of Claim 1 in view of Bobenhausen and the combination of Bobenhausen and Dinh on pages 9-12 of the Remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA M EKIERT/Primary Examiner, Art Unit 3725